Exhibit 10.04

 

Employment Arrangement

 

In June 2003, Interwoven, Inc. and Martin Brauns agreed to the terms of Mr.
Brauns’ employment as Interwoven, Inc.’s Chairman, President and Chief Executive
Officer. Under the agreed upon arrangement, Mr. Brauns will receive an initial
annual salary of $350,000 and will be eligible to receive a discretionary bonus
that is targeted at $300,000 for 2003. The terms of Mr. Brauns’ February 1998
employment agreement (filed as Exhibit 10.11 to the 2002 Annual Report on Form
10-K), will continue to apply, other than those terms related to equity and
equity-related matters and those terms that no longer apply because Interwoven
is a public company. Applicable terms include termination benefits.